Citation Nr: 1536535	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  04-30 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an increased disability rating in excess of 20 percent for chronic mechanical low back pain with sciatica. 

2. Entitlement to an increased disability rating in excess of 10 percent for right knee chondromalacia patella. 

3. Entitlement to an increased disability rating in excess of 10 percent for left knee chondromalacia patella. 

4. Entitlement to a compensable disability rating for gastroesophageal reflux disease (GERD). 

5. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1979. 

These matters are before the Board of Veterans' Appeals (the Board) on appeal from January 2003 and July 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office in New York, New York. 

The Veteran testified at a Board hearing before the undersigned in December 2007. A transcript of the hearing has been associated with the Veteran's VA claims file.

In April 2009, the Board remanded the issues on appeal for further examination.  Regrettably, as outlined below, further development is necessary before the Board can proceed with the increased rating claims and entitlement to a TDIU on appeal.

In the April 2009 Board decision, the claim of entitlement to a TDIU was remanded for the issuance of a Statement of the Case, as the Board construed a January 2005 statement of the Veteran as a Notice of Disagreement to the July 2004 rating decision denying entitlement to a TDIU.  Subsequently, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part of an increased rating claim or the appeal of an initial rating when such is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Based on the Court's holding in Rice, the Board finds that the question of whether a higher rating may be warranted based on entitlement to a TDIU has been raised by the record, and is now part of the Veteran's appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, an additional remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Board remanded the Veteran's claims on appeal in an April 2009 decision, in order to issue proper Veterans Claims Assistance Act of 2000 (VCAA) notice to the Veteran, obtain Social Security Administration and VA treatment records, issue a Statement of the Case for the claim of entitlement to a TDIU, and provide VA examinations for the Veteran's increased rating claims on appeal.  The Board notes that there was substantial compliance with the Board's April 2009 Remand directives and the RO issued a Supplemental Statement of the Case in April 2010.  

Unfortunately, the Veteran's file was not returned to the Board until January 2014, and representative review of the claims file was not completed until February 2015.  Review of the claims file shows that over five years have passed since medical evidence was last associated with the claims file.  At the same time, indicators in the Veteran's VA treatment records show that he consistently sought treatment for his back and bilateral knee conditions, and GERD prior to 2010.  Additionally, at the December 2007 Board hearing, the Veteran indicated that he received regular treatment for his service-connected disabilities at the James J. Peters VA Medical Center (VAMC) in the Bronx, New York.  See Board Hearing Tr. at 4, 13, and 18.  The most recent treatment records from the Bronx VAMC in the Veteran's claims file date from February 2010.  Therefore, based on the prior continuous VA treatment, and the gap in activity in the record since 2010, a request for updated VA treatment records is necessary.

Additionally, the most recent VA examinations for the Veteran's chronic mechanical low back pain with sciatica, bilateral knee chondromalacia patella, and GERD were in August 2009.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of a full six years, along with a gap in treatment records, the August 2009 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); see also 38 C.F.R. § 3.326 (a).  Therefore, the Board must remand these matters to afford the Veteran an opportunity to undergo VA examinations to assess the current nature, extent, and severity of his chronic mechanical low back pain with sciatica, bilateral knee chondromalacia patella, and GERD.

Lastly, with respect to the Veteran's claim for a TDIU rating, the Board finds that this claim is inextricably intertwined with his pending increased rating claims.  The TDIU claim cannot be reviewed while those pending claims remain unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's increased rating claims.  

Accordingly, the case is REMANDED for the following action:

1) The AMC/RO should obtain all outstanding VA treatment records dated from February 2010 to the present for the disabilities on appeal.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  

2) After completing the foregoing, the Veteran should be scheduled for an appropriate VA examination to determine the current level of severity of his chronic mechanical low back pain with sciatica.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's chronic mechanical low back pain with sciatica.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  

The examiner should render an opinion as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion if feasible.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.

The examiner should also state whether the Veteran's service-connected chronic mechanical low back pain with sciatica is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).  

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) In addition, the Veteran should be scheduled for an appropriate VA examination to determine the current level of severity of his right and left knee disabilities (chondromalacia patella).  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be performed.

The examiner should write a comprehensive report discussing the current severity of the Veteran's right and left knee disabilities.  All necessary testing should be provided, including range of motion tests on extension and flexion.  

The examiner should also be asked to determine whether the knees exhibit weakened movement, excess fatigability, instability, or incoordination attributable to the service-connected disabilities; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

Additionally, the examiner should specifically state if the Veteran has any recurrent subluxation or lateral instability of the knees and, if so, whether those symptoms are slight, moderate, or severe; any ankylosis of the knees; dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; symptomatic removal of semilunar cartilage; and/or impairment of the tibia and fibula and, if so, describe the impairment.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Furthermore, the Veteran should be scheduled for an appropriate VA examination to determine the current level of severity of his GERD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be performed.

The examiner should write a comprehensive report discussing the current severity of the Veteran's GERD, specific to the diagnostic code.

The examiner should also note whether the Veteran's GERD causes stricture of the esophagus that is moderate; severe, permitting liquids only; or permitting passage of liquids only, with marked impairment of general health.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6) Following the above development, the AMC/RO should review the claims file and readjudicate the Veteran's claims, to include whether a TDIU is warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



